DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 6, 2019 and the Response to Restriction Requirement filed March 16, 2021.

Claims 1-21 are pending in the application.  Claims 19-21 are withdrawn as they are directed to a non-elected invention.  Claims 1 and 11 are independent claims.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-18, in the reply filed on March 16, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-4, 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2-4 and 11-18, claims 2-4, 11-13, and 15-16 recite one or both of the limitations “heavily doped” and “lightly doped.”  These terms are relative that render the claim indefinite.  The terms "heavily" and “lightly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what levels of doping are required to be within (or outside of) the limitation of “heavily” and “lightly.”  Thus, the amount of doping required to meet the limitations of the claims is rendered indefinite.  In the interest of compact prosecution, the terms “heavily doped” and “lightly doped” have been interpreted as “doped.”   However, clarification and correction are required.  Claims 14 and 17-18 are rejected as they depend from claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190103498 A1 to Pang et al. (referred to hereafter as “Pang”).

Regarding claim 1, Pang teaches an integrated circuit {Figure 5A, for example} comprising: a semiconductor substrate {10} having an epitaxial layer {50; “epitaxial process is applied to the deep well region 50” (paragraph [0068])} located thereon, the epitaxial layer having a surface {top of 50}; a buried layer {40} formed in the semiconductor substrate, the epitaxial layer {50} located between the buried layer {40} and the surface {top of 50}; a Schottky contact {175; “Schottky barrier diode” (paragraph [0068])} and an ohmic contact {135} formed on the surface; and a Pdrift region {110; “P-type well region 110” (paragraph [0068])} in the epitaxial layer {50} located between the ohmic contact and the Schottky contact. Regarding claim 2 (that depend from claim 1), Pang teaches the epitaxial layer {50} is lightly doped (N-) {“N-type” (paragraph [0068])} and the Schottky contact {175} includes a metal silicide {“the silicide 175 may be a cobalt silicide [or] a titanium silicide” Regarding claim 3 (that depend from claim 1), Pang teaches a heavily doped p-type region {“the P-type well region 110 includes a P+ region and a P-tyhpe well region” (paragraph [0068])} that intersects the surface between the Pdrift region {110} and the Schottky contact {175}. Regarding claim 4 (that depend from claim 3), Pang teaches a field plate {160} that extends over the Pdrift region {110} and ends over the heavily doped p-type region {“the P-type well region 110 includes a P+ region and a P-tyhpe well region” (paragraph [0068])}. Regarding claim 5 (that depend from claim 1), Pang teaches a dielectric isolation layer {150} on the surface of the semiconductor substrate between the ohmic contact and the Schottky contact. Regarding claim 6 (that depend from claim 1), Pang teaches the epitaxial layer {50} and the buried layer {40} are n-type {“paragraph [0068])}. Regarding claim 7 (that depend from claim 1), Pang teaches the Pdrift region {“the P-type well region 110 includes a P+ region and a P-tyhpe well region” (paragraph [0068])} has a second conductivity type opposite to a first conductivity type of the epitaxial layer {“N-type deep well region 50” (paragraph [0068])}. Regarding claim 8 (that depend from claim 1), Pang teaches a field plate {160} located over the Pdrift region {110}. Regarding claim 9 (that depend from claim 1), Pang teaches an isolation region {210} extending from the surface to the semiconductor substrate, the isolation region surrounding the ohmic contact and the Schottky contact. Regarding claim 11, Pang teaches an integrated circuit {Figure 1, for example} comprising: a semiconductor substrate {10}; an n-type epitaxial layer {the combination of 30a, 30b, and 35} over the semiconductor substrate {10} having a surface {top of 30a, 30b, and 35}; a heavily doped n-type buried layer {40; “N-type buried layer 40” (paragraph [0046])} formed between the semiconductor substrate {10} and the n-type epitaxial layer {30a, 30b, and 35}; first {110a} and second {110b} p-type regions {110a and 110b} located at the surface of the n-type epitaxial layer {30a, 30b, and 35}; and a metal silicide {175} formed on the surface of the n-type epitaxial layer {30a, 30b, and 35} between the first {110a} and second {110b} p-type regions. Regarding claim 12 (that depend from claim 11), Pang teaches the n-type epitaxial layer {30a, 30b, and 35} is lightly doped {(paragraph [0047])}. Regarding claim 13 (that depend from claim 11), Pang teaches first and second heavily doped n-type regions {30a and 30b are higher doped than 35; paragraph [0047]} Regarding claim 14 (that depend from claim 11), Pang teaches first and second dielectric isolation layers {left and right 130} located over the n-type epitaxial layer {30a, 30b, and 35}, the first dielectric isolation layer extending over the first p-type region {110a}, and the second dielectric isolation layer extending over the second p-type region {110b}. Regarding claim 15 (that depend from claim 11), Pang teaches a first heavily doped p-type region {left 115} and a second heavily doped p-type region {right 115} located at the surface, a first interface between the first p-type region {110a} and the n-type epitaxial layer {30a, 30b, and 35} ending at the first heavily doped p-type region, and a second interface between the second p-type region {110b} and the n-type epitaxial layer {30a, 30b, and 35} ending at the second heavily doped p-type region {right 115}. Regarding claim 16 (that depend from claim 15), Pang teaches a first polysilicon plate {160 left} located over the first p-type region {110a} and ending over the first heavily doped p-type region {left 115}, and a second polysilicon plate {160 right} located over the second p-type region {110b} and ending over the second heavily doped p-type region {160 right}. Regarding claim 17 (that depend from claim 16), Pang teaches first and second dielectric isolation layers {left and right 150} located over the n-type epitaxial layer {30a, 30b, and 35}, the first dielectric isolation layer {left 150} extending over the first p-type region {110a}, and the second dielectric isolation layer {right 150} extending over the second p-type region {110b}, wherein the first polysilicon plate {160 left} ends over the first dielectric isolation layer {110A} and the second polysilicon plate {160 right} ends over the second dielectric isolation layer {110B}. Regarding claim 18 (that depend from claim 16), Pang teaches a first gate dielectric layer {150 left} between the first polysilicon plate {160 left} and the first p-type region {110a}, and a second gate dielectric layer {150 right} between the second polysilicon plate {160 right} and the second p-type region {110b}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Pang in view of U.S. Published Patent Application No. 20170323970 A1 to Dolny et al. (referred to hereafter as “Dolny”).
Regarding claim 10 (that depend from claim 1), Pang does not appear to show a gate layer over the Pdrift region, and a lateral diffused metal-oxide semiconductor (LDMOS) transistor formed in or over the semiconductor substrate, the LDMOS transistor including a gate formed from a same material layer as the gate layer.  Dolney shows that “Schottky Barrier LDMOS (SBLDMOS)” structures were known (Dolney paragraph [0063].  It would have been obvious to one of ordinary skill in the art combine the Dolney LDMOS device with the Pang Schottky barrier diode as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826